Preston, C. J.
(dissenting.) This case has been pending for some time. The majority have arrived at a conclusion. The case is of much importance, other cases depending thereon. I shall not delay the matter. I find myself unable to agree entirely, and I shall state my reasons briefly and somewhat hurriedly.
1. I think we should not overrule our prior cases wherein it has been held that correction must be made during the current year. It seems to me that the time for making such correction should not be extended indefinitely, which, under the majority opinion, may be for several years.
2. I have never been able to bring myself in agreement with some of our prior cases, and the majority opinion in this case, to the effect that, after an assessment has been regularly made, passed upon, and adjudicated by the board of review, and their decision unappealed from, the assessment may be changed thereafter, and the amount of one’s assessment and taxes be increased without notice, under the guise of its being a correction.
3. I am not so sure that the discussion in regard to competition referred to in the majority opinion is applicable now, since the change in the Federal statute in regard to national banks and their authority to loan their funds. It seems to me that, to that extent .at least, it does come in competition.